Exhibit (12) PITNEY BOWES INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (1) Three Months Ended Six Months Ended (Dollars in thousands) June 30, June 30, Income from continuing operations before income taxes and minority interest (preferred stock dividends of subsidiaries) $ Add: Interest expense Portion of rents representative of the interest factor Amortization of capitalized interest Income as adjusted $ Fixed charges: Interest expense $ Portion of rents representative of the interest factor Minority interest (preferred stock dividends of subsidiaries), excluding taxes Total fixed charges $ Ratio of earnings to fixed charges (1) The computation of the ratio of earnings to fixed charges has been computed by dividing income from continuing operations before income taxes and minority interest as adjusted by fixed charges. Included in fixed charges is one-third of rental expense as the representative portion of interest. 37
